NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



DEBORAH J. KEENE,                             )
a/k/a DEBORAH JEAN KEENE,                     )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D17-3485
                                              )
SUNTRUST BANK,                                )
                                              )
             Appellee.                        )
                                              )

Opinion filed May 1, 2019.

Appeal from the Circuit Court for
Hillsborough County; Gregory P. Holder,
Judge.

Mark P. Stopa of Stopa Law Firm, Tampa
(withdrew after briefing); Aubrey Elizabeth
Posey of Brown & Associates Law & Title,
P.A., Tampa (substituted as counsel of
record), for Appellant.

Philip D. Storey and Arthur S. Barksdale IV
of Alvarez, Winthrop, Thompson & Storey,
P.A., Orlando, for Appellee.


PER CURIAM.


             Affirmed.


SILBERMAN, VILLANTI, and SMITH, JJ., Concur.